MEMORANDUM **
Mohammad Al Ayed, a native and citizen of Jordan, and Lubna Al Ayed, a native of Israel and citizen of Jordan, petition for review of the Board of Immigration Appeals’ denial of their motion to reopen deportation proceedings. Although filed under the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act, this petition “shall be treated as if it had been filed as a petition for review under [8 U.S.C. § 1252].” REAL ID Act, Pub.L. No. 109-13, § 106(d), 119 Stat. 231, 311 (2005). We review the denial of a motion to reopen for abuse of discretion, Martinez v. Ashcroft, 363 F.3d 1022, 1024 (9th Cir.2004), and we dismiss in part and deny in part the petition for review.1
The Board did not abuse its discretion in denying petitioners’ second motion to reopen as both time and numerically barred. See 8 C.F.R. § 1003.2(c)(2); Ekimian v. INS, 303 F.3d 1153, 1156 (9th Cir.2002). Substantial evidence supports the Board’s determination that petitioners failed to submit sufficient evidence of changed circumstances to establish prima *355facie eligibility for asylum or withholding of deportation. See 8.C.F.R. § 1003.2(e)(3)(ii) (providing an exception to time and numerical limitations on motions to reopen based on changed country conditions).
We lack jurisdiction to review the Board’s March 1, 2004 denial of petitioner’s third motion to reopen because petitioners failed to file a petition for review of that decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Editor’s Note: The opinion in Martinez v. Ashcroft was amended on denial of rehearing. The amended opinion was republished at 374 F.3d 759 (9th Cir.2004).